
	

114 HR 899 IH: Religious Worker Visa Reciprocity Act of 2015
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 899
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. King of Iowa introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the country of origin of certain special immigrant religious workers to extend
			 reciprocal immigration treatment to nationals of the United States.
	
	
 1.Short titleThis Act may be cited as the Religious Worker Visa Reciprocity Act of 2015. 2.Requiring reciprocal immigration treatmentSection 204(a)(1)(G) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(G)) is amended by adding at the end the following:
			
 (iii)Beginning on October 1, 2015, no petition may be approved for classification of an alien as a special immigrant under section 101(a)(27)(C) if the Secretary of Homeland Security has determined that the country of the alien’s nationality—
 (I)is identified as a Country of Particular Concern or a country where religious freedom is of significant interest in the 2013 International Religious Freedom Report; or
 (II)does not extend reciprocal immigration treatment to nationals of the United States who are seeking resident status in order to work in a religious vocation or occupation..
		
